Name: Commission Regulation (EC) No 2713/1999 of 20 December 1999 derogating from Regulation (EEC) No 3444/90 laying down detailed rules for granting private storage aid for pigmeat
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  European Union law;  animal product;  distributive trades
 Date Published: nan

 Avis juridique important|31999R2713Commission Regulation (EC) No 2713/1999 of 20 December 1999 derogating from Regulation (EEC) No 3444/90 laying down detailed rules for granting private storage aid for pigmeat Official Journal L 327 , 21/12/1999 P. 0031 - 0032COMMISSION REGULATION (EC) No 2713/1999of 20 December 1999derogating from Regulation (EEC) No 3444/90 laying down detailed rules for granting private storage aid for pigmeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat(1), as last amended by Regulation (EC) No 3290/94(2), and in particular Article 7(2) thereof,Whereas:(1) Article 4(1) of Commission Regulation (EEC) No 3444/90 of 27 November 1990 laying down detailed rules for granting private storage aid for pigmeat(3), as last amended by Regulation (EC) No 3533/93(4), stipulates that placing in storage must be completed not later than 28 days after the date of conclusion of the contract. Article 5 of that Regulation defines the primary requirements to be complied with by operators. Article 6 of that Regulation stipulates that the aid may be reduced or not paid if the quantity actually stored during the contractual storage period is less than the contractual quantity;(2) Commission Decisions 1999/551/EC(5), as amended by Decision 1999/601/EC(6), and 1999/640/EC(7) lay down measures to protect certain products of animal origin intended for human or animal consumption from contamination by dioxin;(3) a small number of operators who concluded private storage contracts pursuant to Commission Regulation (EC) No 2042/98 of 25 September 1998 on special conditions for the granting of private storage aid for pigmeat(8), as amended by Regulation (EC) No 2619/98(9), have not been able to respect their contractual commitments because of the protection measures linked to the contamination by dioxin of certain products intended for human consumption and the slaughtering ban imposed by the Belgian authorities;(4) because of those measures some or all of the quantities put into storage have been excluded from the grant of aid owing to the results of polychlorinated biphenyl (PCB) analyses or owing to the absence of evidence that the meat is of sound and fair merchantable quality in accordance with Article 2(2) of Regulation (EEC) No 3444/90;(5) if operators are not to be disproportionately penalised in the light of the above quite exceptional circumstances, the rules normally applicable in such circumstances, as laid down in Regulation (EEC) No 3444/90, should not be applied;(6) the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1By derogation from Article 4(1) of Regulation (EEC) No 3444/90, operators who have concluded private storage contracts pursuant to Regulation (EC) No 2042/98, but who have not been able to complete placing in storage as a result of difficulties linked to the protective measures imposed by Decision 1999/551/EC may have a further 21 days in which to complete such placing.Article 2The securities lodged under Regulation (EC) No 2042/98 in respect of private storage aid applications with a view to the conclusion of private storage contracts for which the primary requirement within the meaning of Article 5 of Regulation (EEC) No 3444/90 could not be complied with because of the protective measures imposed by Decision 1999/640/EC and the slaughtering ban imposed by the Belgian authorities shall be released for the quantities not actually stored.Article 3By derogation from Article 6 of Regulation (EEC) No 3444/90, if the quantity actually stored under Regulation (EC) No 2042/98 during the contractual storage period is lower than the contractual quantity because of the protective measures imposed by Decision 1999/640/EC and the slaughtering ban imposed by the Belgian authorities, the aid shall be paid for the quantity actually stored.Article 4By derogation from Article 6(3) of Regulation (EEC) No 3444/90, where some or all of the quantities stored under Regulation (EC) No 2042/98 have been excluded from the grant of aid owing to the results of PCB analyses stipulated by Decision 1999/640/EC or requested by the competent authorities pursuant to Article 2(2) of Regulation (EEC) No 3444/90, the aid shall be paid, where appropriate, for the quantity which has not been excluded because of those results. The security shall be released in its entirety.Article 5This Regulation shall apply at the request of operators who can prove to the satisfaction of the competent authority that they have experienced the difficulties referred to in Articles 1, 2, 3 and 4 of this Regulation during performance of their private storage contracts concluded under Regulation (EC) No 2042/98 as a result of the protective measures imposed by Decisions 1999/551/EC and 1999/640/EC and the slaughtering ban imposed by the Belgian authorities.In evaluating the situation referred to in the first paragraph the competent authorities shall use the commercial documents referred to in Article 1(2) of Council Regulation (EEC) No 4045/89(10) and the results of the PCB analyses referred to in Article 4.Article 6This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1.11.1975, p. 1.(2) OJ L 349, 31.12.1994, p. 105.(3) OJ L 333, 30.11.1990, p. 22.(4) OJ L 321, 23.12.1993, p. 9.(5) OJ L 209, 7.8.1999, p. 42.(6) OJ L 232, 2.9.1999, p. 33.(7) OJ L 253, 28.9.1999, p. 19.(8) OJ L 263, 26.9.1998, p. 12.(9) OJ L 329, 5.12.1998, p. 9.(10) OJ L 388, 30.12.1989, p. 18.